DETAILED ACTION
Notices to Applicant
This communication is a final rejection. Claims 1-32, as filed 06/16/2020, are currently pending and have been considered below.
Priority is generally acknowledged to 62/276,612 which was filed 01/08/2016.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-3, 9-11, 13-15, 21-23, 25-27, and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Joao (USP App. Pub. No. 2013/0066653) in view of Sullivan (USP App. Pub. No. 2015/0321022).
Regarding claim 1, Joao discloses: An ambulatory medical device comprising a plurality of subsystems (pacemaker 60 and defibrillator 70 in FIG. 1), the ambulatory medical device comprising: 
--a garment to be worn by a patient (“The pacemaker can also be located external from the body of the patient, or can be attachable to the body of the patient, or can be wearable by the patient or can be integrated with or attached to the clothing of the patient,” par. [0012]), the garment comprising at least one electrocardiogram (ECG) sensor configured to acquire ECG data descriptive of the patient's cardiac activity (“The respective pacemaker, pacemaker monitor, defibrillator, or defibrillator monitor, can also provide and transmit real-time electrogram or real-time EKG data and/or information, and/or any data and/or any data and/or information regarding any arrhythmia(s),” par. [0045]) and indicative of whether the patient is experiencing a life-threatening cardiac arrhythmia (“life-threatening condition,” par. [0048]; “the individual or patient having experienced an arrhythmia which the respective pacemaker, pacemaker monitor, defibrillator, or defibrillator monitor, has detected and has declared to be an episode,” par. [0043]), and 
--at least one therapy electrode (defibrillator 70 in FIG. 1) configured to provide one or more therapeutic defibrillating or pacing shocks to the patient when the patient is experiencing a life- threatening cardiac arrhythmia (“monitoring real-time diagnostic information and/or stored diagnostic information, for detecting and/or treating Brady arrhythmias by both sensing and pacing any or all chambers of the heart, for performing an Anti-Tachycardia Pace of or for any or all chambers of the heart, for detecting and/or modulating a pacing rate based on feedback from the patient, from a respective pacemaker or defibrillator,” par. [0154]);
--a controller comprising a user interface, and at least one processor disposed in the controller and coupled to the at least one ECG sensor (“defibrillator monitor, displaying real-time EKG/EGM data,” par. [0150]), 
--the at least one therapy electrode, and the user interface, and configured to execute a plurality of self-diagnostic tests to evaluate operational integrity of each of the plurality of subsystems of the ambulatory medical device, at least one of the plurality of self-diagnostic tests comprising at least… an operational test of the at least one therapy electrode (“monitoring diagnostics, including, but not limited to, stored diagnostics, real-time diagnostics, detecting failures, malfunctions, or states of disrepair of, a respective pacemaker, pacemaker monitor, defibrillator, or defibrillator monitor, performing diagnostic routines to diagnose failures, malfunctions, or states of disrepair,” par. [0150]), 

	Joao discloses various aspects of a wearable defibrillator including diagnostics of both the shock-delivering portion and the sensor portion but Joao does not describe the diagnostics in detail. Joao does not expressly disclose but Sullivan teaches: 
--at least an ECG signal quality test of the at least one ECG sensor (“the fact that the ECG electrode is moving relative to the skin provides a “quality factor” for using this signal relative to others which might be more stable,” par. [0069])
--produce test results indicative of the operational integrity of each of the plurality of subsystems, the test results comprising results of the ECG signal quality test of the at least one ECG sensor and the operational test of the at least one therapy electrode, identify subsystem status information descriptive of an operational status of each subsystem of the plurality of subsystems based upon the test results including operational status of the at least one ECG sensor based on the ECG signal (“The self-test function may evaluate any one or more functions of the defibrillator for proper operation, such as whether the batteries are good, all the internal functions are operational, monitoring and therapy pads are attached and operational, or the like,” par. [0053]), and 
--provide a device health report for the ambulatory medical device to the patient via the user interface, the device health report comprising the subsystem status information including an indication of whether each of the plurality of subsystems is in an operational state or a nonoperational state as determined based upon the test results (“an output that is only active when the defibrillator passes the self-test function,” par. [0053]; this health report shows the status of each subsystem because in the case that both the electrode and the sensor are operational, the output is displayed; “Another alternative may be to use a display with confirmation text or pictogram that uses a memory-LCD, such that the device-status image/text is available even without power,” par. [0060]).
	It would have been obvious before the effective filing date to one of ordinary skill in the art to expand Joao’s wearable pacemaker and defibrillator with Sullivan’s quality testing because this would prevent a patient from being in a life-threatening cardiac emergency without an operational pacemaker or defibrillator (see Sullivan par. [0064]). 

Regarding claim 2, Joao further discloses: wherein the plurality of subsystems comprises at least one of a monitor subsystem (65 and 75 in FIG. 1), a sensing electrode subsystem comprising the at least one ECG sensor (60 in FIG. 1), a therapy electrode subsystem (70 in FIG. 1), a battery subsystem, a base station subsystem, a garment subsystem, and a communications subsystem.

Regarding claim 3, Joao does not expressly disclose but Sullivan further teaches: wherein the base station subsystem comprises a battery charger subsystem (“To enable portability of defibrillator 300, power source 340 typically includes a battery. Such a battery is typically implemented as a battery pack, which can be rechargeable or not,” par. [0042]) and a base station user interface subsystem (“Module 350 can be charged from power source 340,” par. [0043]; user interface 370 in FIG. 3; “The base station may be configured to provide an unreadiness indication,” par. [0065).
	It would have been obvious before the effective filing date to one of ordinary skill in the art to expand Joao’s wearable pacemaker and defibrillator with Sullivan’s battery charger subsystem to ensure portability of the pacemaker and defibrillator (see Sullivan par. [0042]). 

Regarding claim 9, Joao does not expressly disclose but Sullivan further teaches wherein the user interface comprises an audio output component and the device health report is configured to be rendered in audio format via the audio output component (“Alternative Audible Reliable Readiness Indicators,” par. [0061]). The motivation to combine is the same as in claim 1.

Regarding claim 10, Joao does not expressly disclose but Sullivan further teaches: wherein the device health report comprises at least one of icons, animation, video, and textual information relating to a corresponding one of the plurality of the subsystems (“device-status image/text,” par. [0060]). The motivation to combine is the same as in claim 1.

Regarding claim 11, Joao further discloses: wherein the user interface is integral to a remote device distinct from the medical device (“The central processing computer 10 also includes an output device 10I for output any data, information, report, etc., described herein. In the preferred embodiment, the output device 10I can be a printer, a display, a transmitter, a modem, and/or any other device which can be used to output data,” par. [0158]).

Regarding claim 13, Joao discloses: A report distribution system comprising: a remote server; and an ambulatory medical device comprising a plurality of subsystems, the ambulatory medical device comprising a garment to be worn by a patient (pacemaker 60 and defibrillator 70 in FIG. 1; “The pacemaker can also be located external from the body of the patient, or can be attachable to the body of the patient, or can be wearable by the patient or can be integrated with or attached to the clothing of the patient,” par. [0012]), 
--the garment comprising at least one electrocardiogram (ECG) sensor configured to acquire ECG data descriptive of the patient's cardiac activity and indicative of whether the patient is experiencing a life-threatening cardiac arrhythmia (“The respective pacemaker, pacemaker monitor, defibrillator, or defibrillator monitor, can also provide and transmit real-time electrogram or real-time EKG data and/or information, and/or any data and/or any data and/or information regarding any arrhythmia(s),” par. [0045]; “life-threatening condition,” par. [0048]; “the individual or patient having experienced an arrhythmia which the respective pacemaker, pacemaker monitor, defibrillator, or defibrillator monitor, has detected and has declared to be an episode,” par. [0043]), and 
--at least one therapy electrode configured to provide one or more therapeutic defibrillating shocks or pacing to the patient when the patient is experiencing a life-threatening cardiac arrhythmia (defibrillator 70 in FIG. 1; “monitoring real-time diagnostic information and/or stored diagnostic information, for detecting and/or treating Brady arrhythmias by both sensing and pacing any or all chambers of the heart, for performing an Anti-Tachycardia Pace of or for any or all chambers of the heart, for detecting and/or modulating a pacing rate based on feedback from the patient, from a respective pacemaker or defibrillator,” par. [0154]);
--a controller comprising a network interface configured to couple to and communicate with the remote server, and at least one processor disposed in the controller and coupled to the at least one ECG sensor (“defibrillator monitor, displaying real-time EKG/EGM data,” par. [0150]), 
(“monitoring diagnostics, including, but not limited to, stored diagnostics, real-time diagnostics, detecting failures, malfunctions, or states of disrepair of, a respective pacemaker, pacemaker monitor, defibrillator, or defibrillator monitor, performing diagnostic routines to diagnose failures, malfunctions, or states of disrepair,” par. [0150]), 

	Joao discloses various aspects of a wearable defibrillator including diagnostics of both the shock-delivering portion and the sensor portion but Joao does not describe the diagnostics in detail. Joao does not expressly disclose but Sullivan teaches: 
-- at least one of the plurality of self-diagnostic tests comprising at least an ECG signal quality test of the at least one ECG sensor and an operational test of the at least one therapy electrode (“the fact that the ECG electrode is moving relative to the skin provides a “quality factor” for using this signal relative to others which might be more stable,” par. [0069])
--produce test results indicative of the operational integrity of each of the plurality of subsystems, the test results comprising results of the ECG signal quality test of the at least one ECG sensor and the operational test of the at least one therapy electrode, identify subsystem status information descriptive of an operational status of each subsystem of the plurality of subsystems based upon the test results including operational status of the at least one ECG sensor based on the ECG signal quality test and the at least one therapy electrode based on the operational test of the at least one therapy electrode (“The self-test function may evaluate any one or more functions of the defibrillator for proper operation, such as whether the batteries are good, all the internal functions are operational, monitoring and therapy pads are attached and operational, or the like,” par. [0053]), and 
 (“an output that is only active when the defibrillator passes the self-test function,” par. [0053]; this health report shows the status of each subsystem because in the case that both the electrode and the sensor are operational, the output is displayed; “Another alternative may be to use a display with confirmation text or pictogram that uses a memory-LCD, such that the device-status image/text is available even without power,” par. [0060]).
	It would have been obvious before the effective filing date to one of ordinary skill in the art to expand Joao’s wearable pacemaker and defibrillator with Sullivan’s quality testing because this would prevent a patient from being in a life-threatening cardiac emergency without an operational pacemaker or defibrillator (see Sullivan par. [0064]).

	Regarding claims 14-15, 21-23, 25, and 29 the claims are rejected with the same reasoning as claims 2-3, 9-11, 1, and 1 (respectively).

Regarding claim 26, Joao does not expressly disclose, but Sullivan further teaches wherein providing the device health report comprises providing operational status information descriptive of at least one of a monitor subsystem, a sensing electrode subsystem comprising the at least one ECG sensor, a therapy electrode subsystem, a battery subsystem, a base station subsystem, a garment subsystem (“device-status image/text,” par. [0060]), and a communications subsystem. The motivation to combine is the same as in claim 1.

Regarding claim 27, Joao does not expressly disclose, but Sullivan further teaches wherein providing the operational status information comprises providing operational status information descriptive of at least one of a battery charger subsystem, a sensing electrode subsystem, a therapy electrode subsystem, a gel deployment subsystem, a sensor interface, a therapy delivery interface (“device-status image/text,” par. [0060]), a processing subsystem, and an energy storage and delivery subsystem. The motivation to combine is the same as in claim 1.

Regarding claim 30, Joao does not expressly disclose, but Sullivan further teaches wherein the instructions to provide the device health report comprise instructions to provide operational status information descriptive of at least one of a monitor subsystem, a sensing electrode subsystem comprising the at least one ECG sensor, a therapy electrode subsystem, a battery subsystem, a base station subsystem, a garment subsystem (“device-status image/text,” par. [0060]), and a communications subsystem. The motivation to combine is the same as in claim 1.

Regarding claim 31, Joao does not expressly disclose, but Sullivan further teaches wherein the instructions to provide the operational status information comprise instructions to provide operational status information descriptive of at least one of a battery charger subsystem, a sensing electrode subsystem, a therapy electrode subsystem, a gel deployment subsystem, a sensor interface, a therapy delivery interface (“device-status image/text,” par. [0060]), a processing subsystem, and an energy storage and delivery subsystem. The motivation to combine is the same as in claim 1.





Claims 4-8, 16-20, 24, 28, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Joao (USP App. Pub. No. 2013/0066653) in view of Sullivan (USP App. Pub. No. 2015/0321022) and Seeberger (USP App. Pub. No. 2016/0015986).

Regarding claim 4, Joao does not expressly disclose but Seeberger teaches: wherein the subsystem status information comprises a plurality of indications, each indication of the plurality of indications being associated with a subsystem of the plurality of subsystems and indicating whether the subsystem associated with the indication is in an operational state or a nonoperational state (“FIG. 7 is a schematic view of the “SUMMARY” tab 602 of the user interface, consistent with various aspects herein. The “SUMMARY” tab 602 can show the operator a general overview of information, such as patient information, lead information, battery information, event information, and setting information,” par. [0082]).
It would have been obvious to one of ordinary skill in the art to expand the wearable devices of Joao and Sullivan with Seeberger’s operational status report because quickly verifying operational status of the various subsystems would improve patient health by reducing the likelihood of device failure during a life-threatening event (see Seeberger par. [0003]). 

Regarding claim 5, Joao does not expressly disclose but Seeberger teaches: wherein the device health report is configured to indicate to a user whether each subsystem of the plurality of subsystems is in an operational state or a nonoperational state based on an indication of the plurality of indications that is associated with the subsystem (“FIG. 7 is a schematic view of the “SUMMARY” tab 602 of the user interface, consistent with various aspects herein. The “SUMMARY” tab 602 can show the operator a general overview of information, such as patient information, lead information, battery information, event information, and setting information,” par. [0082]). The motivation to combine is the same as in claim 4.

Regarding claim 6, Joao does not expressly disclose but Seeberger teaches: wherein the device health report is configured to notify a user whether each subsystem of the plurality of subsystems is in an operational state or a nonoperational state based on an indication of the plurality of indications that is associated with the subsystem (“pop-up “SUMMARY” box 800,” par. [0083). The motivation to combine is the same as in claim 4.

Regarding claim 7, Joao does not expressly disclose but Seeberger teaches: wherein the device health report comprises one or more visual user interface elements that provide one or more visual indications of whether each subsystem of the plurality of subsystems is in an operational state or a nonoperational state based on an indication of the plurality of indications that is associated with the subsystem (“pop-up “SUMMARY” box 800,” par. [0083]; the entire display 600 in FIG. 7 is interpreted as “one or more visual user interface elements that provide one or more visual indications”). The motivation to combine is the same as in claim 4.

Regarding claim 8, Joao does not expressly disclose but Seeberger teaches:wherein the one or more visual user interface elements comprise selectable visual user interface elements configured to receive input from a user (“The user interface 600 can allow the operator to enter commands for the implanted medical device, such as to schedule a system check procedure, and/or review results from a previously completed system check procedure, and/or to receive a status update for a current system check procedure,” par. [0081]). The motivation to combine is the same as in claim 4.

Regarding claims 16-20, the claims are rejected with the same reasoning as claims 4-8 (respectively).

Regarding claim 28, Joao does not expressly disclose, but Seeberger teaches: wherein identifying the subsystem status information comprises identifying a plurality of indications, each indication of the plurality of indications being associated with a subsystem of the plurality of subsystems and indicating whether the subsystem associated with the indication is in an operational state or a nonoperational state (“FIG. 7 is a schematic view of the “SUMMARY” tab 602 of the user interface, consistent with various aspects herein. The “SUMMARY” tab 602 can show the operator a general overview of information, such as patient information, lead information, battery information, event information, and setting information,” par. [0082]).
It would have been obvious to one of ordinary skill in the art to expand the wearable devices of Joao and Sullivan with Seeberger’s operational status report because quickly verifying operational status of the various subsystems would improve patient health by reducing the likelihood of device failure during a life-threatening event (see Seeberger par. [0003]). 

Regarding claim 30, Joao does not expressly disclose, but Seeberger teaches wherein the instructions to provide the device health report comprise instructions to provide operational status information descriptive of at least one of a monitor subsystem, a sensing electrode subsystem comprising the at least one ECG sensor, a therapy electrode subsystem, a battery subsystem, a base station subsystem, a garment subsystem, and a communications subsystem (“FIG. 7 is a schematic view of the “SUMMARY” tab 602 of the user interface, consistent with various aspects herein. The “SUMMARY” tab 602 can show the operator a general overview of information, such as patient information, lead information, battery information, event information, and setting information,” par. [0082]).
see Seeberger par. [0003]). 

Regarding claim 32, Joao does not expressly disclose but Seeberger teaches, wherein the instructions to identify the subsystem status information comprises instructions to identify a plurality of indications, each indication of the plurality of indications being associated with a subsystem of the plurality of subsystems and indicating whether the subsystem associated with the indication is in an operational state or a nonoperational state (“FIG. 7 is a schematic view of the “SUMMARY” tab 602 of the user interface, consistent with various aspects herein. The “SUMMARY” tab 602 can show the operator a general overview of information, such as patient information, lead information, battery information, event information, and setting information,” par. [0082]).
It would have been obvious to one of ordinary skill in the art to expand the wearable devices of Joao and Sullivan with Seeberger’s operational status report because quickly verifying operational status of the various subsystems would improve patient health by reducing the likelihood of device failure during a life-threatening event (see Seeberger par. [0003]). 


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Joao (USP App. Pub. No. 2013/0066653) in view of Sullivan (USP App. Pub. No. 2015/0321022) and Cowan (USP App. Pub. No. 2014/0046391).


Regarding claim 12, Joao does not expressly disclose but Yuen teaches: wherein the user interface comprises an email client (“In addition, one or more app(s) 1129 can be stored in memory 1124, as mentioned above. App(s) 1129 can also include instructions that can be executed by controller 1122. Common app(s) 1129 can be provided for a contacts module, an email client module, a calendar module, a camera module, a maps module, and so on,” par. [0136]).
It would have been obvious to one of ordinary skill in the art to expand the wearable devices of Joao and Sullivan with Cowan’s email client because this would improve the communication of the wearable device information (see Cowan par. [0008]). 


Response to arguments
Applicant's arguments filed 06/16/2020 have been fully considered and are discussed below. 
Regarding the prior art rejections, Applicant’s arguments are moot in view of the new combinations cited above.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office Action (See MPEP 706.07(a)). Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BLANCHETTE whose telephone number is (571)272-2299.  The examiner can normally be reached on Monday - Thursday 7:30AM - 6:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on (571) 272-6805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA B BLANCHETTE/               Primary Examiner, Art Unit 3626